It is ordered that in the sentence beginning on line 6 of page 2 of the opinion handed down March 3, 1941, after the words “These acts stifled” and before the word “Panhandle’s” there be inserted the words “, so'it was claimed,”.
It is further ordered that the paragraph beginning on page 4 of the opinion be stricken from the opinion and that the following paragraph be added in its place:
“A final contention in support of the order remains. It is based on two prior denials of motions by Mokan to intervene. Treating Mokan’s motions as made on its own behalf on the score of its ownership of more than forty percent of Panhandle’s stock, the district court denied the motions. Appeals from these denials were dismissed by the circuit court of appeals, 108 F. 2d 614, and we denied certiorari, 309 U. S. 687. The denials are now urged as res judicata. But they were a rejection of Mokan’s attempt to intervene in its own behalf. In neither instance was the relief denied deemed a mode of enforcing Panhandle’s rights under Sections IV and V of the Decree. The earlier denials involved different legal claims from that now asserted, and, therefore, are no bar to the present proceeding.”
The petition for rehearing in No. 268 is denied.